Citation Nr: 1142774	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-47 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability manifested by blood in the urine and a hernia.  

3.  Entitlement to an effective date earlier than May 15, 2008, for the grant of service connection for residuals of right knee patellar fracture.

4.  Entitlement to an effective date earlier than May 15, 2008, for the grant of service connection for eczematous dermatitis, atopic and xerosis of the skin.

(The issue of entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) will be the subject of a separate Board decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served from October 2003 to March 2004.  He has claimed additional periods of active duty service which have yet to be verified and had periods of inactive duty training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and Cleveland, Ohio, respectively, which, in pertinent part, granted service connection for eczematous dermatitis, atopic and xerosis of the skin, and service connection for residuals of right knee patellar fracture, each with a 10 percent rating assigned, effective May 15, 2008, and denied service connection for back pain and blood in the urine.  

The Baltimore RO has maintained jurisdiction in this case.  

The Veteran provided testimony before the undersigned at a hearing at the Board in August 2011.  A transcript is of record.  

In August and September 2011, the Veteran submitted waivers of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

During the August 2011 hearing, the Veteran stated that he submitted a VA Form 9 regarding the issues listed above, and he submitted a shipment tracking receipt demonstrating arrival of a package in Baltimore in May 2011 which he asserts demonstrates the RO's receipt of the substantive appeal.  The Veteran set out his reasons for disagreement during the Board hearing.  The Board accepts this evidence as a timely substantive appeal in this case, and therefore, will consider each issue herein.  
  
The issue of entitlement to service connection for a heart disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

(The issue of whether  basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) will be the subject of a separate Board decision.)


REMAND

During the August 2011 hearing, the Veteran testified that he served at least two periods of active duty service in addition to his period of service from October 2003 to March 2004.  The period of service from October 2003 to March 2004 has been verified, although it has been variously characterized as active duty, active duty for training (ACDUTRA) and active service in a reserve unit.  The Veteran testified that in addition to this initial service, his unit was placed on active duty status as it was being called to service in Iraq and that he was placed on active duty status for 30 days in 2006 in order to receive medical treatment at a naval hospital.  The Veteran's periods of service have not been verified.  

In addition, the Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

As he has reported additional periods of active duty service, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2011).  

In addition, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Regarding the January 2010 VA spine examination, the Board notes that the examiner diagnosed intermittent lumbar strain with intact range of spinal motion.  An etiology opinion was not provided.  Service treatment records demonstrate treatment for lower back pain and limitation of spinal motion.   Based on the existence of current and in-service symptoms, a new VA examination must be provided and an etiology opinion must be obtained.  

Regarding the January 2010 VA genitourinary examination, the Board notes that the examiner noted diagnoses of acute bacterial prostatitis and inguinal hernia but did not indicate whether these were active diagnoses or rather a historical list of all problems, diagnoses and functional effected noted in service.  An etiology opinion was also not provided.  

VA treatment records demonstrate hematuria or blood in the urine in March 2010 and inguinal hernia.  

In addition, during the Board hearing, the Veteran asserted that his current back disability and disability manifested by blood in the urine and hernia were due to or the result of his service-connected right knee disability as it caused him shift his weight, alter his gait, and put greater stress on his body.  

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2011).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. 
§ 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

Based on the forgoing, the Veteran should be provided with a new VA examination to determine whether any current genitourinary symptoms were incurred during service or were proximately due to, or the result of his service-connected right knee disability.  

Regarding the Veteran's claim for an effective date earlier than May 15, 2008, for the grant of service connection for residuals of right knee patellar fracture and eczematous dermatitis, atopic and xerosis of the skin, the Board notes that generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in line of duty or any period of INACDUTRA which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  As noted above, all periods of the Veteran's service have not been verified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Verify all periods of the Veteran's service, including all periods of active service, ACDUTRA, and INACDUTRA and obtain any outstanding service treatment records.

2.  Once the above development has been completed, provide the Veteran with a new VA examination to determine whether any current back disability was incurred during or as a result of service or was proximately due to, or the result of service-connected right knee disability.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury in service.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether any back disability was either (a) proximately caused or (b) aggravated by his service-connected right knee disability.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Once the above development has been completed, provide the Veteran with a new VA examination to determine whether any current genitourinary disability, including a disability manifested by blood in the urine and hernia, was incurred during or as a result of service or was proximately due to, or the result of service-connected right knee disability.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current genitourinary disability, had onset in service or is otherwise related to a disease or injury in service.  The examiner is asked to specifically address the symptoms of blood in the urine and inguinal hernia. 

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether any genitourinary disability was either (a) proximately caused or (b) aggravated by his service-connected right knee disability.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.  

4.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


